Citation Nr: 1216913	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  93-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed cardiac arrhythmia, to include as secondary to the service-connected hypertension and depression. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected thoracic spine strain. 



REPRESENTATION

Veteran represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1991. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2000 and August 2002 rating decisions by the RO in Montgomery, Alabama.  The RO in Columbia, South Carolina now has original jurisdiction over the Veteran's claims.

The Veteran testified at a hearing held before the RO's hearing officer in October 1999. 

In February 2008, the Board remanded the issues on appeal for additional development.  

In a March 2012 statement, the Veteran, through his representative, stated that his service-connected vertigo and tinnitus should be readjudicated under the diagnostic criteria governing Meniere's disease.  This represents a new issue that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

Finally, in February 2008, the Board denied the Veteran's claim for an effective date earlier than November 15, 1999 for the assignment of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.  

The Veteran expressed his disagreement with this decision and alleged that a clear and unmistakable error (CUE) had been made.  In an October 2011 letter, VA observed that the Veteran had been provided with a copy of his appeal rights (VA Form 4597) and that the Board's decision was now final.  He was also informed that he should consult the VA Form 4597 if he wished to file a motion for revision based on CUE. To the Board's knowledge, no such motion was filed. 


FINDINGS OF FACT

1.  The currently demonstrated cardiac arrhythmia is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.

2.  The service-connected thoracic spine strain is shown to be productive of pain and limited motion; neither ankylosis of the thoracic spine nor forward flexion limited to less than 80 degrees is demonstrated. 



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by cardiac arrhythmia is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for the assignment of an initial rating in excess of 10 percent for thoracic spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5291, 5293 (as in effect prior to September 23, 2002); Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Code 5237 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the Veteran's claimed cardiac arrhythmia, the Board need not discuss the sufficiency of the notification letter sent to the Veteran, or VA's development of this issue - in light of the fact that service connection for cardiac arrhythmia is being granted. 

With respect to the Veteran's thoracic spine claim, as the August 2002 rating decision granted service connection, his claim is now substantiated.  The Veteran's filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.

The January 2004 Statement of the Case (SOC) and the September 2011 Supplemental Statement of the Case (SSOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, in February 2008, the Board remanded the Veteran's claim in order to schedule him for an additional VA examination.  The Veteran was also to be provided notice of the new ratings criteria governing diseases and injuries of the spine.  His claim was then to be readjudicated under the new ratings criteria.  

The record indicates that the Veteran was afforded an additional VA examination in October 2010.  He was provided with the revised regulations governing diseases and injuries of the spine in the September 2011 SSOC and his claim was readjudicated in the February 2012 SSOC.  

Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

In addition, the record contains the Veteran's service treatment records, VA and private medical records, records from the Social Security Administration, multiple lay statements from the Veteran and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in May 1992, March 1996, July 2002, and October 2010.  The reports from these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the May 1992 or March 1996 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered medical history as reported by the Veteran which is consistent with that contained in his claims folders. 

In March 2012, the Veteran, through his representative, argued that the October 2010 VA examination was inadequate because the examiner did not comment on whether the experienced incapacitating episodes.  The Board notes, however, that the examiner specifically stated that the Veteran does not experience incapacitating episodes due to his spine disability. 

As such, the Board concludes that the VA examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He exercised the option of a personal hearing and was afforded one in October 1999 as detailed in the Introduction.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Cardiac Arrhythmia

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, organic heart disease, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet.App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). 


	A. Analysis 

The Veteran's service treatment records document that he complained of heart palpations during service.  See, e.g., electrocardiographic records dated in July 1988 and August 1998.  The April 1991 separation examination also listed "palpations" in the summary of defects and diagnoses. 

Following his separation from service, the Veteran was diagnosed with ventricular arrhythmia in December 1998 after complaining of "fluttering" and irregular beating.

A May 1999 private treatment record documented that the Veteran has had some heart palpations and that a recent Holter monitor test was abnormal.  It was also noted that the Veteran was on quinidine therapy due to these palpations and abnormal test result, but the exact arrhythmia the Veteran was experiencing was unknown.  

Subsequent treatment records note that the Veteran had a normal sinus rhythm with a "leftward axis" and mild mitral regurgitation.  He was diagnosed with a history of arrhythmias during a November 1999 VA examination. 

The Veteran was afforded a VA examination in February 2004.  After reviewing the Veteran's claims folder and conducting a physical examination, the examiner reported that the Veteran had a normal sinus rhythm and a normal electrocardiogram (EKG).  He was diagnosed with a "history of cardiac arrhythmia."  The examiner also noted that he could not express an opinion about whether the Veteran's cardiac arrhythmia was related to his military service due to the lack of available treatment records from his cardiologist. 

Similarly, in January 2006, a VA examiner stated that "although uncontrolled and prolonged elevations of blood pressure could lead to arrhythmias, in this patient it was not known what kind of cardiac arrhythmia he was being treated for" as the "Holter monitoring report and the medical report from the cardiologist/physician who initiated treatment with quinaglute [were] not available for review."  After indicating that he was unable to provide a medical opinion, the examiner suggested that an opinion be obtained from a cardiologist. 

In April 2006, a VA examiner stated that "[b]y 1999 quinaglute had been abandoned for use in ventricular arrhythmias.  Odds were good then that [the Veteran's] palpations were atrial in origin."  As hypertension was noted to be much more likely to cause atrial than ventricular arrhythmias, Dr. R.A. requested that the Veteran should be afforded a cardiac event monitor in order to determine the etiology of the Veteran's arrhythmia.  The record does not, however, indicate that such a test was ever conducted. 

The Veteran was afforded an additional VA examination in October 2010.  After reviewing the claims folder and conducting a physical examination, the Veteran was diagnosed with paroxysmal atrial fibrillation arrhythmia.  The examiner noted that this disability was not related to the Veteran's hypertension or depression because "arrhythmia [was] not commonly caused by depression or stress or directly by hypertension, especially if reasonably well controlled as [was] the Veteran's hypertension at this time."  Instead, the examiner noted that a private treatment record from a cardiologist indicated that the Veteran's arrhythmia "[was] almost resolved and [was] likely due to sleep apnea."  

In November 2011, the RO observed that Veteran's claims folder did not contain the private treatment record referenced by the October 2011 VA examiner.  In response to a request for additional information, the examiner indicated that she no longer had the file she created for the Veteran's examination but that the statement "must have come from [the Veteran's] cardiologist directly to me."  It was also noted that, despite her previous diagnosis, the Veteran did not have atrial fibrillation when he was examined and she "would not be able to confirm that the Veteran ha[d] atrial fibrillation with the records currently available."  It was noted, however, that the absence of a cardiac arrhythmia could have been due to his medication.

In a February 2012 report, a VA examiner acknowledged that he reviewed some of the Veteran's claims folder and stated that, since the Veteran "ha[d] extensive records . . . no review by itself [could] be entirely complete."  

Based on this review, the examiner stated that the Veteran's cardiac arrhythmias were less likely as not related to his hypertension or other service-connected condition because there was "no evidence of arrhythmias on exams or ECG's during [the] service connection period."  

It was also noted that, since there were no arrhythmias shown after a review of the claims folder, the issue of whether the Veteran's cardiac arrhythmia was aggravated by his hypertension or depression was not relevant. 

In short, while the Veteran was afforded several VA examinations to determine the etiology of his claimed cardiac arrhythmia, the examination reports were of little probative value.  Specifically, the February 2004 and January 2006 VA examiners did not render a medical opinion as to the etiology of the Veteran's cardiac arrhythmia.  

While the October 2010 VA examiner indicated that the Veteran's arrhythmia was due to his sleep apnea, the records that form the basis for this opinion had not been associated with the Veteran's claims folder and could not be reviewed by the Board.  

Finally, the February 2012 VA examiner did not comment on whether a relationship existed between the Veteran's in-service complaints and his current diagnosis of a cardiac arrhythmia, and appeared to based his opinion on the lack of evidence diagnosing arrhythmia within the initial year following his separation from service (the presumptive one year period).  Moreover, based on the examination report, the February 2012 examiner appeared to have conducted a limited review of the Veteran's claims folder. 

Notwithstanding the above, the Board finds that service connection may be granted on a direct basis.  In this capacity, the Board notes that the Veteran is competent to testify that he experiences fluttering in his chest and that his heartbeats are occasionally irregular.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the medical evidence of record is unclear as to whether these episodes represent ventricular arrhythmia or atrial fibrillation, the record is in agreement that cardiac arrhythmia exists.  

Furthermore, as noted by the October 2010 VA examiner, the Veteran's use of medication to control his arrhythmia explains the difficulty in identifying the exact nature of his disability.  

The Board also finds that the Veteran's documented in-service complaints of heart palpations, his credible post-service assertions and treatment for ongoing heart palpations, and his post-service diagnosis of cardiac arrhythmia are sufficient for the purpose of establishing a continuity of symptomatology since service.  

The Veteran complained of heart palpations during his separation examination and filed a claim for benefits shortly after his separation from service.  His lay statements and treatment records indicate that he continued to complain of palpations until he was diagnosed with ventricular arrhythmia in a December 1998 VA outpatient treatment record. 

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the current cardiac arrhythmia as likely as not had its clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for cardiac arrhythmia is warranted.  


III.  Thoracic Spine Strain

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for the disability at issue effective on February 15, 2001.  During the pendency of this case, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  The Veteran has been provided with the new regulatory criteria in the September 2011 SSOC.  Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  

The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

Under the former Diagnostic Code 5291, as in effect prior to September 23, 2002, a rating of 0 percent was warranted for slight limitation of motion of the dorsal spine.  A 10 percent was applicable if the limitation of motion of the dorsal spine was moderate or severe.  For a rating in excess of 10 percent to be granted for dorsal spine impairment on a schedular basis, there must have been ankylosis (complete bony fixation).

Under the former Diagnostic Code 5293 [intervertebral disc syndrome], a 60 percent rating is for application when there is pronounced intervertebral disc syndrome evidenced by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  

A 40 percent rating is for application when there is severe intervertebral disc syndrome as evidenced by recurring attacks with intermittent relief.  

A 20 percent rating is for application when there are moderate, recurring attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective prior to September 23, 2002). 

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision.  As revised, prior to September 26, 2003, Diagnostic Code 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the next-higher 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. 

A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the revised version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The rating criteria for Diagnostic Code 5291 from September 23, 2002 through September 25, 2003, are identical as the criteria in effect prior to September 23, 2002.

Effective on September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part)

A 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2011).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2011).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  

Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When service connection for thoracic spine strain was originally granted by the RO in August 2002, the disability was rated based on his limitation of motion under Diagnostic Code 5291 [Limitation of Motion of the Dorsal (Thoracic) Spine].  

Since the Veteran's thoracic spine disability includes a limited range of motion, Diagnostic Code 5291 is clearly applicable.  While the Board notes that the Veteran has other spine disabilities, he is currently service-connected for neck pain and low back pain with scoliosis.  The appropriateness of the disability ratings assigned to these disabilities is not before the Board. 

As a February 1998 private MRI study revealed that the Veteran degenerative disc findings of the lower thoracic spine, the Board will also apply Diagnostic Code 5293 [Intervertebral disc syndrome].

As noted, the schedular criteria for Diagnostic Code 5291 from September 23, 2002 through September 25, 2003, are the same as the criteria in effect prior to September 23, 2002.  Accordingly, Diagnostic Code 5291 remains applicable. 

With respect to intervertebral disc syndrome; while the evidence of record does not indicate that incapacitating episodes as defined by the revised schedular criteria are present, the Board will continue to rate the Veteran under Diagnostic Code 5293 in order to combine, under 38 C.F.R. § 4.25, the separate evaluations of the Veteran's chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

With respect to the current schedular criteria, all lumbar spine disabilities are rated using the same criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  However intervertebral disc syndrome may be rated under either the general rating formula or based on incapacitating episodes. 

While the Veteran has been diagnosed with degenerative disc disease, there is no indication that he has been proscribed bed rest by a physician during the appeal period.  In fact, the October 2010 VA examiner specifically stated that the Veteran does not experience incapacitating episodes.  

Accordingly, rating the Veteran's disability under Diagnostic Code 5293 [Intervertebral disc syndrome] based on incapacitating episodes would not be of benefit to the Veteran.  The criteria for rating intervertebral disc syndrome under current Diagnostic Code 5243 based on incapacitating episodes are therefore not for application.


      A.  Background

A VA examination from May 1992 recorded that, while the range of motion of the Veteran's thoracolumbar spine was limited due to pain, he displayed forward flexion to 70 degrees, 20 degrees of extension, and 30 degrees of rotation on each side, 30 degrees of lateral flexion on each side.  

In addition, while the Veteran reported that his back would occasionally "lock up," it was noted that he could cross his legs and "pop" his back to relieve the pain.  The Veteran was observed to have an abnormal gait and was diagnosed with scoliosis of the lumbar spine.  Ankylosis of the thoracolumbar spine was not identified.  The Veteran's deep tendon reflexes were reported as normal.

The Veteran's VA treatment records document that he was seen on multiple occasions for complaints of neck pain in 1993 and 1994.  Upon review, these records do not identify any thoracic spine disability or neurological symptoms originating from the Veteran's thoracic spine.  Instead, the Veteran was diagnosed with shoulder strain and chronic neck pain with myofascial pain syndrome.

In November 1995, the Veteran underwent a private neurological examination to evaluate his vertigo.  An examination revealed that he had full motor strength but "patchy numbness over the lateral distribution of the lateral femoral cutaneous nerve."  He was diagnosed with meralgia paresthetica and was noted to have "a fairly significant problem because of pain."  

A VA examination conducted in March 1996 recorded the following range of motion measurements: 90 degrees of forward flexion; 20 degrees of extension; 30 degrees of lateral flexion, bilaterally, and 40 degrees of rotation, bilaterally.  

During a November 1996 hearing, the Veteran testified that he was experiencing "a burning, numb, dead sensation on the outside of [his] right thigh from about just below [the] hip to just above [his] knee."  See the hearing transcript, page 13.  He reported that his symptoms were the result of a pinched nerve in his hip.  Id. at 14.  

In this capacity, the Board notes that a December 1996 VA examination diagnosed the Veteran with compression syndrome of the lateral cutaneous nerve of the right thigh.   

In a private medical examination conducted in January 1998, the Veteran demonstrated 12 degrees of extension of the thoracolumbar spine.  No other range of motion measurements were provided for the Veteran's thoracolumbar spine.  While the examination report noted that the Veteran had diminished bicipital tendon reflexes and tricep reflexes, he was diagnosed with degenerative disc disease of the cervical and lumbar spine with radiculopathy in both of these spine segments.  A neurological disability originating from the Veteran's thoracic vertebrae was not identified. 

A private treatment record from February 1998 documented the Veteran's complaints of pain in his thoracic spine which radiated towards the left chest well from T7 to T12.  An MRI study conducted later that month revealed degenerative disc findings of the lower thoracic spine, mild-to-moderate osteoarthritic changes of the thoracic spine and straightening curvature.  

While receiving private medical treatment in June 1998, the Veteran complained of having pain in his lower "thoracic level from T10-T11."  The Veteran reported experiencing radiating pain in a patient assessment, but a neurological disability of the thoracic spine was not identified.  

A private treatment record from January 2001 recorded that the Veteran maintained 15 degrees of extension in his thoracolumbar spine and 30 degrees of forward flexion.  No other range of motion measurements were reported, and it was noted that the Veteran did not experience back spasm or deformity of his spine. 

During a July 2002 VA examination, the Veteran complained of pain in his mid-back that radiated to the rib cage and upper left abdomen.  Range of motion testing revealed 50 degrees of forward flexion; 10 degrees of extension; 20 degrees of right lateral bending; 30 degrees of left lateral bending; and 20 degrees of bilateral rotation.  

A July 2002 X-ray study revealed no joint abnormality of the Veteran's thoracic spine.  It was noted that his dorsal spine was within normal limits.  After reviewing the Veteran's claims folder and conducting an examination, the VA examiner stated that the Veteran "[was] experiencing little to minimal associated disability from the thoracic spine." 

During an October 2010 VA examination, the Veteran's thoracolumbar spine range of motion was noted to be limited by pain.  After three repetitions, the Veteran displayed 80 degrees of forward flexion, 15 degrees of extension, 10 degrees of bilateral lateral flexion, and 30 degrees of bilateral lateral rotation.  

Fatigue, stiffness, weakness, guarding and spasm were noted in the thoracolumbar spine; however, the examiner stated that the Veteran's guarding and spasm were not responsible for the his abnormal gait.  Dysesthesias were noted between T2-T8 with light touch.  

The Veteran's reflexes and muscle strength were normal.  He was diagnosed with lumbar scoliosis resulting bilateral thigh dysesthesia and thoracic dysesthesia and scoliosis. 


      B. The former schedular criteria - effective prior to September 23, 2002
      
The service-connected thoracic spine disability is currently assigned a 10 percent rating under the former Diagnostic Code 5291.  In order to warrant a rating in excess of 10 percent there must be ankylosis. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

While cognizant that the Veteran complained that his back would "lock up," he was able to pop his back joint to release his pain.  The record does not indicate that ankylosis currently exists or has been approximated.  As the Veteran has remained able to move his back joint, by definition, his thoracic spine is not immobile.  Therefore, ankylosis is not shown. 

The Board will now consider whether Diagnostic Code 5293 provides a basis for an increased rating for the service-connected thoracic spine disability. As noted, under Diagnostic Code 5293 as it existed prior to September 23, 2002, a 20 percent evaluation is warranted for moderate recurring attacks. 

As noted, the service-connected thoracic spine disability resulted in dysesthesias with light touch and pain that radiated to his chest wall.  Based on the October 2010 VA examiner's finding of muscle spasms in the thoracolumbar spine, the Board will also assume that the Veteran's thoracic spine strain results in muscle spasms.  

While the record indicates that the Veteran has been diagnosed with bilateral thigh dysesthesia and diminished bicipital tendon reflexes and tricep reflexes, these neurological defects have been attributed to the Veteran's service-connected cervical and lumbar spine disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board has reviewed the evidence of record and concludes that there is no basis for the next-higher 20 percent evaluation under the provisions of Diagnostic Code 5293 as in effect prior to September 23, 2002.  As noted, the July 2002 VA examiner stated that the Veteran was experiencing "little to minimal associated disability from the thoracic spine."  

The October 2010 VA examiner noted that the thoracic spine symptoms consisted of "itching and burning," but had a good response to his treatment which includes "moving around to loosen his spine" and medication.  

Instead, the record indicates that the Veteran's diminished reflexes, bilateral thigh dysesthesia and compression syndrome of the lateral cutaneous nerve of the right thigh are the result of other disabilities.  

Accordingly, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist.  

In conclusion, the evidence does not support an initial rating in excess of 20 percent for the manifestations of the Veteran's thoracic spine disability under the applicable diagnostic codes in effect prior to September 23, 2002.  


      C. The criteria from September 23, 202 through September 25, 2003

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision. As revised, prior to September 26, 2003, Diagnostic Code 5293 stated that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

The evidence does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5293, having a total duration of at least 2 weeks but less than 4 weeks during a previous 12-month period. Indeed, there is no evidence of any bed rest prescribed by a physician during the appeal period. 

As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all of his other disabilities, results in a higher combined disability rating.

The chronic orthopedic manifestations of the Veteran's thoracic spine disability have been discussed in detail.  A 10 percent evaluation is the maximum rating available under Diagnostic Code 5291.  

With respect to the Veteran's neurological manifestations, in a September 2011 rating decision, the RO granted service connected for dysesthesia of the right and left lower extremities as secondary to the Veteran's thoracic spine disability.  

[While the October 2010 VA examination which formed the basis for this grant of service connection revealed that the Veteran's dysesthesia was the result of his service-connected lumbar scoliosis, and not his thoracic spine strain, the Board will not disturb this finding as it is currently favorable to the Veteran.]  

Diagnostic Code 5293 instructs to evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  Here, the Veteran's dysesthesia of the left and right lower extremity are each assigned a 10 percent rating under Diagnostic Code 8720 (Neuralgia of the sciatic nerve). 

The Board also finds that a 10 percent rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8720 for "mild" neurological symptoms and that the next-higher 20 percent evaluation is not warranted. 

During the October 2010 VA examination, dysesthesias were noted in the lateral right thigh and medial right ankle.  His position sense, vibration, pain or pinprick and light touch sensations were all normal in his right lower extremity.  

The testing of the left lower extremity revealed decreased vibration sense in the second toe and an absent position sense in the great toe.  Dysesthesias were also noted with touch to the lateral thigh and medial ankle; however, the Veteran's pain or pinprick and light touch sensation was normal.  

The October 2010 VA examination also revealed that the Veteran had normal reflexes, bilaterally.  While he demonstrated active movement against some resistance in the left great toe, all other muscle strength tests were normal.  Decreased muscle tone, muscle atrophy or foot drop were not identified in either lower extremity.  

Accordingly, while an impairment clearly exists, the Board finds that the Veteran's neurological manifestations can best be described as mild, there is no indication that moderate neurological manifestations exist.  As noted, the Veteran's reflexes remain intact and, with the exception of his left great toe, his muscle strength is normal. 

In sum, as instructed by the revised version of Diagnostic Code 5293, in effect from September 23, 2002 through September 25, 2003, the Board has considered the chronic orthopedic and neurologic manifestations of the thoracic spine disability.  

It has been determined that the Veteran is entitled to a 10 percent rating under Diagnostic Code 5291 for his orthopedic manifestations, and that he is entitled to separate 10 percent evaluations under Diagnostic Code 8720, for his neurologic manifestations.  

Those separate orthopedic manifestation and neurologic manifestation ratings must now be combined under 38 C.F.R. § 4.25, along with all other compensable service-connected disabilities.

In this case, the Veteran is currently assigned a combined 100 percent disability rating as of November 1996.  Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to the Veteran's ratings will therefore not result in a higher evaluation.  

Thus, the Board finds that revised version of Diagnostic Code 5293 (as in effect from September 23, 2002 through September 25, 2003) as well as the prior laws and regulations do not warrant a disability rating in excess of 10 percent for the Veteran's thoracic spine disability. 



      D. The current schedular criteria - effective from September 26, 2003

In order to warrant a disability rating in excess of 10 percent under the current schedular criteria, the record must show that the forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

As noted, the revised criteria may not be applied to any time period before the effective date of the change, September 26, 2003.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

The first range of motion finding following the September 2003 regulation change comes from the July 2010 VA examination.  This examination documented that the Veteran's forward flexion was limited to 80 after repetitive testing due to pain.  His combined range of motion for the thoracolumbar spine was measured as 175 degrees, well in excess of the 120 degrees required to warrant an increased rating. 

In addition, the July 2010 VA examiner documented that the service-connected spine disability did not result in muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 


      E. DeLuca Considerations 

The Board has considered whether an increased disability rating is warranted for the disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence of record, however, does not reflect impairment that warrants a higher rating.

As discussed, the record indicates that the Veteran's thoracolumbar spine range of motion is limited by pain.  This limitation of motion, however, has not resulted, or approximated a complete immobilization of the thoracic spine as would be required for an increased rating under former Diagnostic Code 5291.  

Moreover, the Veteran's decreased range of forward flexion remained in excess of 60 degrees.  As noted, forward flexion of the thoracolumbar spine 60 degrees or less is required for an increased rating under the new regulations. 

In short, even taking into consideration the Veteran's limitation of function due to pain, an initial rating in excess of 10 percent is not warranted. 


      F. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected thoracic spine disability.  The medical and lay evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Service connection for cardiac arrhythmia is granted. 

An initial rating in excess of 10 percent for the service-connected thoracic spine strain is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


